Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
JURISDICTION. THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED
IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM. BY ACQUIRING THIS
NOTE, THE HOLDER REPRESENTS THAT THE HOLDER WILL NOT SELL OR OTHERWISE DISPOSE
OF THIS NOTE WITHOUT REGISTRATION OR EXEMPTION THEREFROM.

 

SENIOR PROMISSORY NOTE

 

$4,385,628

September 25, 2019

 

For value received, Cohen & Company Inc. (formerly Institutional Financial
Markets, Inc.), a Maryland corporation (together with its successors and
assigns, the “Company”), promises to pay to Pensco Trust Company, Custodian fbo
Edward E. Cohen IRA (the “Holder”), the principal amount of $4,385,628, together
with all accrued and unpaid interest thereon. This Senior Promissory Note (this
“Note”) amends and restates the Convertible Senior Promissory Note, dated
August 28, 2015, issued by the Company to The Edward E. Cohen IRA in the
aggregate principal amount of $4,385,628, as amended (the “Original Note”).

 

This Note is subject to the following terms and conditions:

 

1.                                      Defined Terms. Capitalized terms used in
this Note but otherwise not defined herein shall have the following meanings:

 

(a)                                 “Affiliate” means, with respect to a Person,
any other Person directly or indirectly controlling, controlled by, or under
common control with, such Person at any time during the period for which the
determination of affiliation is being made. For purposes of this definition, the
terms “control,” “controlling,” “controlled” and words of similar import, when
used in this context, mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(b)                                 “Assets” means all of the properties and
assets of the Company or of any subsidiary of the Company, whether real,
personal or mixed, tangible or intangible, wherever located, whether now owned
or hereafter acquired.

 

(c)                                  “Board of Directors” means the board of
directors of the Company.

 

(d)                                 “Encumbrance” means any lien, security
interest, pledge, mortgage, easement, leasehold, assessment, tax, covenant,
reservation, conditional sale, prior assignment, or any other encumbrance,
claim, burden or charge of any nature whatsoever.

 

(e)                                  “Governmental Authority” means any foreign,
federal, state or local government, or any political subdivision thereof, or any
court, agency or other body, organization, group, stock market or exchange
exercising any executive, legislative, judicial, quasi-judicial, regulatory or
administrative function of government.

 

--------------------------------------------------------------------------------



 

(f)                                   “Indebtedness” means, with respect to a
specified Person: (a) all indebtedness of such Person for borrowed money;
(b) all obligations of such Person for the deferred purchase price of property
or services (other than current accounts payable and accrued expenses incurred
in the ordinary course of business irrespective of when paid); (c) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements, credit agreements or other similar instruments; (d) all obligations
and liabilities of such Person created or arising under any conditional sales or
other title retention agreements with respect to property used and/or acquired
by such Person; (e) all capitalized lease obligations of such Person; (f) all
aggregate mark-to-market exposure of such Person under hedging agreements;
(g) all obligations in respect of letters of credit (whether drawn or supporting
obligations that constitute Indebtedness) and bankers’ acceptances; (h) all
obligations referred to in clauses (a) through (g) of this definition of another
Person guaranteed by the specified Person or secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) an Encumbrance upon property owned by the specified Person, whether
or not the specified Person has assumed or become liable for the payment of such
Indebtedness.

 

(g)                                  “Judgment” means any order, ruling, writ,
injunction, fine, citation, award, decree, or any other judgment of any nature
whatsoever of any Governmental Authority.

 

(h)                                 “Original Note Date” means September 25,
2013.

 

(i)                                     “Person” means any individual, sole
proprietorship, joint venture, partnership, company, corporation, association,
cooperation, trust, estate, Governmental Authority, or any other entity of any
nature whatsoever.

 

(j)                                    “Proceeding” means any demand, claim,
suit, action, litigation, investigation, audit, study, arbitration,
administrative hearing, or any other proceeding of any nature whatsoever.

 

(k)                                 “Senior” means that, in the event of any
default in the payment of the obligations represented by this Note or of any
liquidation, insolvency, bankruptcy, reorganization or similar proceedings
relating to the Company, all amounts payable under this Note shall first be paid
in full before any payment is made upon any other Indebtedness incurred
following the Original Note Date (including any Indebtedness guaranteed by the
Company) or any subordinated or junior subordinated Indebtedness outstanding as
of the Original Note Date, and, in any such event, any payment or distribution
of any character which shall be made in respect of any other Indebtedness of
Company shall be paid to the Holder for application to the payment hereof,
unless and until the obligations under this Note shall have been paid and
satisfied in full.

 

2.                                      Note.

 

(a)                                 Maturity. The unpaid principal amount and
all accrued but unpaid interest hereunder shall be due and payable in full on
September 25, 2020 (the “Maturity Date”).

 

(b)                                 Interest. Interest shall accrue from the
date of this Note on the unpaid principal amount at a rate equal to twelve
percent (12%) per annum, computed on the basis of the actual

 

2

--------------------------------------------------------------------------------



 

number of days elapsed and a year of 365 days from the date of this Note until
the principal amount and all interest accrued but unpaid thereon are paid.
Interest shall be payable in cash quarterly on each January 1, April 1, July 1,
and October 1 (each, an “Interest Payment Date”) until the Maturity Date,
commencing on January 1, 2020; provided, however, that if no Event of Default
(as defined below) has occurred, (i) in the event that dividends of less than
Twenty Cents ($0.20) per share are paid on the common stock of the Company, par
value $0.01 per share “Common Stock”) in the fiscal quarter prior to any
Interest Payment Date, then the Company shall have the option, in its sole
discretion, to pay one-half of the interest payable on such Interest Payment
Date in cash, in which event the remaining one-half of the interest otherwise
payable on such Interest Payment Date shall accrue and be added to the
Outstanding Amount as of such Interest Payment Date; and (ii) in the event that
no dividends are paid on the Common Stock in the fiscal quarter prior to such
Interest Payment Date, then the Company shall have the option, in its sole
discretion, to make no payment in cash of the interest payable on such Interest
Payment Date, in which event all of the interest otherwise payable on such
Interest Payment Date shall accrue and be added to the outstanding amount of
principal hereunder as of such Interest Payment Date; provided, further, that if
the Company takes an action permitted under clause (i) or (ii) above, it will
provide written notice to the Holder at least ten (10) days prior to the
relevant Interest Payment Date. Such notice shall set forth the amount of
interest in cash not paid, as well as the revised outstanding amount of
principal hereunder. Upon the occurrence of any Event of Default and after any
applicable cure period as described in Section 7 and for so long as such Event
of Default continues, all principal, interest and other amounts payable under
this Note shall bear interest at a rate equal to nine percent (13%) per annum
(the “Default Rate”).

 

(c)                                  Prepayment Without Consent. This Note may
be prepaid in whole or in part at any time or from time to time prior to the
Maturity Date without the prior written consent of the Holder and without
penalty or premium by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.

 

3.                                      Covenants of the Company. The Company
covenants to the Holder that, from the date hereof until all principal, interest
and other amounts payable under this Note have been paid in full, the Company
shall, except as otherwise agreed in writing by the Holder:

 

(a)                                 punctually pay the principal and interest
payable on this Note, and any other amount due and payable under this Note in
the manner specified in this Note;

 

(b)                                 give written notice promptly to the Holder
of any condition or event that constitutes, or is reasonably expected to
constitute, an Event of Default;

 

(c)                                  not avoid or seek to avoid the observance
or performance of any of the terms of this Note through any reorganization,
recapitalization, transfer of assets or other voluntary action; and

 

(d)                                 not create or incur any Encumbrance in or on
its property or Assets, whether now owned or hereinafter acquired, or upon any
income or revenues or rights therefrom, except:

 

3

--------------------------------------------------------------------------------



 

(i)                                     Encumbrances existing on the date hereof
and previously disclosed to the Holder;

 

(ii)                                  Encumbrances for property taxes and
assessments or other governmental charges or levies and liens that are not
overdue for more than ninety (90) days; or

 

(iii)                               Encumbrances of or resulting from any
Judgment, the time for appeal or petition for rehearing of which shall not have
expired or in respect of which the Company shall in good faith be prosecuting an
appeal or other Proceeding for a review and in respect of which a stay of
execution pending such appeal or Proceeding shall have been secured.

 

4.                                      Form of Payment. Except as otherwise set
forth herein, all payments due hereunder shall be made in lawful money of the
United States of America to such account or at such place as may be designated
in writing by the Holder from time to time. Payment shall be credited first to
the accrued interest then due and payable and the remainder applied to
principal.

 

5.                                      Priorities. The indebtedness evidenced
by this Note and the payment of all principal, interest and any other amounts
payable hereunder is a senior obligation of the Company and shall: (i) be Senior
to, and have priority in right of payment over, all Indebtedness of the Company
incurred following the Original Note Date and any subordinated or junior
subordinated Indebtedness outstanding as of the Original Note Date, and
(ii) rank pari passu to that certain Senior Promissory Note, dated of even date
herewith, issued by the Company to the EBC 2013 Family Trust in the aggregate
principal amount of $2,400,000 and any other senior obligations of the Company
outstanding as of the date hereof.

 

6.                                      Events of Default. An “Event of Default”
shall be deemed to have occurred if:

 

(a)                                 subject to the accrual of interest as
provided in Section 1(b) hereof, the Company shall fail to pay as and when due
any principal or interest hereunder and such nonpayment shall continue uncured
for a period of five (5) business days;

 

(b)                                 except for an event described in
Section 7(a), the Company fails to perform any covenant or agreement hereunder,
and such failure continues or is not cured within five (5) business days after
written notice by the Holder to the Company;

 

(c)                                  the Company or any significant subsidiary
(as such term is defined in Rule 1-02(w) of Regulation S-X) (a “Significant
Subsidiary”) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) makes a general assignment for the benefit of itself or any of
its creditors, or (iii) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect;

 

(d)                                 proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Company or any Significant
Subsidiary, or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief

 

4

--------------------------------------------------------------------------------



 

with respect to the Company or any Significant Subsidiary, or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
are commenced and an order for relief entered or such proceeding is not
dismissed or discharged within ninety (90) days of commencement;

 

(e)                                  there is entered against the Company or any
subsidiary of the Company a final Judgment for the payment of money in an
aggregate amount exceeding $300,000 and such Judgment shall remain unsatisfied
or without a stay in respect thereof for a period of thirty (30) days;

 

(f)                                   the Company or any subsidiary of the
Company shall fail to pay when due any obligation, whether direct or contingent,
for Indebtedness exceeding $300,000, or shall breach or default with respect to
any term of any loan agreement, mortgage, indenture or other agreement pursuant
to which such obligation for Indebtedness was created or securing such
obligation if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(g)                                  a Change in Control shall have occurred.
For purposes of this Note, the term “Change in Control” shall mean any one of
the following events: (i) any Person or group (other than the Holder, Daniel G.
Cohen, any member of Daniel G. Cohen’s immediate family, and any controlled
Affiliates of the foregoing) is or becomes a beneficial owner, directly or
indirectly, of more than 50% of the aggregate voting power represented by all
issued and outstanding capital stock of the Company, (ii) individuals who, on
the date hereof, constitute the Board of Directors (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided that any person becoming a director subsequent to the date
hereof whose election or nomination for election was approved by a majority of
the Incumbent Directors then on the Board of Directors (either by a specific
vote or by approval of the proxy statement of the relevant party in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director (except that no individuals who were
not directors at the time any contested election is reached shall be treated as
Incumbent Directors); (iii) the stockholders of the Company approve a plan of
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company’s assets; or (iv) the Company has entered into a definitive
agreement, the consummation of which would result in the occurrence of any of
the events described in clauses (i) through (iii) of this definition above.

 

Upon the occurrence or existence of any Event of Default described in
Section 7(a), Section 7(b), Section 7(e), Section 7(f) or Section 7(g) and at
any time thereafter during the continuance of such Event of Default, the Holder
may, by written notice to the Company, declare the entire unpaid principal
amount outstanding and all interest accrued and unpaid on the Note to be
immediately due and payable without presentment, demand, protest or any other
notice or demand of any kind. Upon the occurrence or existence of any Event of
Default described in Section 7(c) or Section 7(d), immediately and without
notice, the entire unpaid principal amount outstanding and all interest accrued
and unpaid on the Note shall automatically become

 

5

--------------------------------------------------------------------------------



 

immediately due and payable, without presentment, demand, protest or any other
notice or demand of any kind. Upon the occurrence of any Event of Default and
after any applicable cure period as described herein and for so long as such
Event of Default continues, all principal, interest and other amounts payable
under this Note shall bear interest at the Default Rate. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
the Holder may exercise any other right power or remedy granted to it by this
Note or otherwise permitted to it by law, either by suit in equity or by action
at law, or both.

 

7.                                      Miscellaneous.

 

(a)                                 This Note amends and restates the Original
Note in its entirety.

 

(b)                                 This Note and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York without regard to its conflicts of law principles or the conflicts of
law principles of any other state in either case that would result in the
application of the laws of any other state.

 

(c)                                  All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

 

If to the Company:

Cohen & Company Inc.
Cira Centre
2929 Arch Street, Suite 1703
Philadelphia, Pennsylvania 19104
Attn: Joseph W. Pooler, Jr.
Facsimile: (215) 701-8279
E-mail: jpooler@cohenandcompany.com

 

and to:

 

 

 

Cohen & Company Inc.
3 Columbus Circle, 24th Floor,
New York, New York 10019
Attn: Rachael Fink
Facsimile: (866) 543-2907
E-mail: rfink@ cohenandcompany.com

 

 

 

With a copy to:

Duane Morris LLP
430 South 17th Street
Philadelphia, Pennsylvania 19103
Attn: Darrick M. Mix
Facsimile: (215) 405-2906
Email: dmix@duanemorris.com

 

 

 

If to Holder:

HEPCO Capital Management, Inc.
1845 Walnut Street, 10th Floor
Philadelphia, Pennsylvania 19103
Attn: Sue Taylor

 

6

--------------------------------------------------------------------------------



 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express (FedEx), the United Parcel Service (UPS), or another nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., New York City time,
on a business day. Any notice hand delivered after 5:00 p.m. New York City time,
shall be deemed delivered on the following business day. Notwithstanding the
foregoing, notices, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

(d)                                 In the event any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.

 

(e)                                  Amendments to any provision of this Note
may be made or compliance with any term, covenant, agreement, condition or
provision set forth in this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) only upon written
consent of the Company and the Holder. Any amendment or waiver effected in
accordance herewith shall apply to and be binding upon the Holder, upon each
future holder of this Note and upon the Company, whether or not this Note shall
have been marked to indicate such amendment or waiver. No such amendment or
waiver shall extend to or affect any obligation not expressly amended or waived
or impair any right consequent thereon.

 

(f)                                   This Note may not be assigned by any
holder (except that the Holder shall be permitted to assign this Note to
Holder’s controlled Affiliates) without the prior written approval of the
Company.

 

(g)                                  The Company hereby waives diligence,
presentment, protest and demand, notice of protest, notice of dishonor, notice
of nonpayment and any and all other notices and demands in connection with the
delivery, acceptance, performance, default or enforcement of this Note. The
Company further waives, to the full extent permitted by Law, the right to plead
any and all statutes of limitations as a defense to any demand on this Note.

 

(h)                                 The Company agrees to pay all reasonable
costs and expenses actually incurred by the Holder in connection with an Event
of Default, including without limitation the fees and disbursements of counsel,
advisors, consultants, examiners and appraisers for the Holder, in

 

7

--------------------------------------------------------------------------------



 

connection with (i) any enforcement (whether through negotiations, legal process
or otherwise) of this Note in connection with such Event of Default, (ii) any
workout or restructuring of this Note during the pendency of such Event of
Default and (iii) any bankruptcy case or proceeding of the Company or any appeal
thereof.

 

(i)                                     The section and other headings contained
in this Note are for reference purposes only and shall not affect the meaning or
interpretation of this Note.

 

(j)                                    This Note may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same instrument.

 

Signature pages follow

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its authorized officer, as of the date first above written.

 

COHEN & COMPANY INC.

 

 

By:

/s/ Joseph W. Pooler, Jr.

Name:

Joseph W. Pooler, Jr.

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Senior Promissory Note]

 

--------------------------------------------------------------------------------



 

AGREED AND ACKNOWLEDGED:

 

 

PENSCO TRUST COMPANY, CUSTODIAN FBO EDWARD E. COHEN IRA

 

By:

/s/ Edward E. Cohen

Name:  

Edward E. Cohen

Title:

Owner

 

[Signature Page to Senior Promissory Note]

 

--------------------------------------------------------------------------------